       Case 7:20-cv-00084 Document 27 Filed on 05/24/21 in TXSD Page 1 of 1
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                     May 24, 2021
                          UNITED STATES DISTRICT COURT
                                                                                  Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

UNITED STATES OF AMERICA,                      §
                                               §
Plaintiff,                                     §
                                               §
VS.                                            §       CIVIL ACTION NO. 7:20-cv-00084
                                               §
2.433 ACRES OF LAND in HIDALGO                 §
COUNTY; TAX RANCH, LLC; et al.,                §
                                               §
           Defendants.
                                          ORDER

         The Court now considers Defendant Tax Ranch, LLC’s opposed motion for jury trial.1

The parties’ second amended scheduling order sets a July 20, 2021 deadline to file briefs and

anticipated evidence upon which the Court will conduct a preliminary screening to determine

whether there is sufficient evidence to order a jury trial.2 In light of this, the Court holds

Defendant’s motion3 in abeyance until July 20, 2021.

         IT IS SO ORDERED.

         DONE at McAllen, Texas, this 24th day of May 2021.


                                               ___________________________________
                                                            Micaela Alvarez
                                                       United States District Judge




1
  Dkt. No. 24.
2
  Dkt. No. 26 at 4.
3
  Dkt. No. 24.


1/1
